EXHIBIT 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.

 

FIRST AMENDMENT TO THE

DEVELOPMENT AND OPTION AGREEMENT

 

This First Amendment (the “First Amendment”) to the Development and Option
Agreement dated November 20, 2019 (the “Agreement”) by and between Harpoon
Therapeutics, Inc., a Delaware corporation (“Harpoon”), and AbbVie Biotechnology
Ltd, a Bermuda corporation (“AbbVie”) is made effective as of the date of the
final signature to this First Amendment.  Harpoon and AbbVie are sometimes
referred to herein individually as a “Party” and collectively as the
“Parties.”  

 

RECITALS

 

WHEREAS, AbbVie and Harpoon entered into the Agreement pertaining to the
Development and Commercialization of certain Licensed Products;

 

WHEREAS, Section 3.1.1 of the Agreement contemplates that the Parties shall
amend the Initial Development Plan to include certain [***]; and

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.

Schedule 1.84 of the Agreement is deleted in its entirety and replaced with the
Initial Development Plan attached hereto as Schedule A.

 

2.

Section 1.54 of the Agreement is amended to replace the reference to “Section
1.110” with “Section 1.111”.

 

3.

Sections 2.1.2(i) through 2.1.2(l) of the Agreement shall be renumbered as
Sections 2.1.2(j) through 2.1.2(m), respectively.

 

4.

Section 2.1.2 of the Agreement is amended to insert the following as a new
Section 2.1.2(i)

 

“(i) review and approve any amendments to the [***], such JGC approval shall
constitute amendment of [***] without amendment of this Agreement;”

 

5.

Except as specifically modified or amended hereby, the Agreement shall remain in
full force and effect and, as modified or amended, is hereby ratified, confirmed
and approved. Any capitalized terms not defined in this First Amendment shall
have the meanings set forth in the Agreement.  This First Amendment may be
executed in two (2) or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one (1) and the same
instrument. This First Amendment may be executed by facsimile or electronically
transmitted signatures and such signatures shall be deemed to bind each Party
hereto as if they were original signatures. This First Amendment is the product
of both of the Parties hereto and that, in the event of a dispute over its
interpretation, the language of this First Amendment will not be construed
against one Party in favor of the other. This First Amendment together with the
Agreement constitutes the entire agreement between such Parties pertaining to
the subject matter hereof, and merges all prior negotiations and drafts of the
Parties with regard to the transactions contemplated herein. From the date
hereof, any reference to the Agreement shall be deemed to refer to the Agreement
as amended by this First Amendment.

 

 

--------------------------------------------------------------------------------

 

[Signature Page Follows]




 

CONFIDENTIAL

--------------------------------------------------------------------------------

 

[Signature Page to the First Amendment to the Development and Option Agreement]

 

 

IN WITNESS WHEREOF, each of the parties has caused this First Amendment to be
executed by its authorized representative in its name and on its behalf.

 

HARPOON THERAPEUTICS, INC.ABBVIE BIOTECHNOLOGY LTD

 

By: /s/ Gerald McMahonBy:/s/ Stephen Muldoon

 

Name:

Gerald McMahonName: Stephen Muldoon    

 

Title:

President & CEOTitle: Director

 

Date: March 13, 2020Date: April 21, 2020

 

 

 

 

CONFIDENTIAL